Citation Nr: 0911045	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-06 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a psychiatric 
disorder (claimed as major depression).

4.  Entitlement to service connection for a lower back 
disorder.

5.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from February 1981 to April 
1984.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision of the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in November 2008.

The claim of entitlement to service connection for a 
psychiatric disorder, claimed as major depression, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence establishes that a current right 
knee disorder, right ankle disorder, and lower back disorder, 
due to trauma incurred following a post-service accident when 
the Veteran fractured his right femur.  

2.  The Veteran has current left ankle tendonitis as the 
result of gait abnormality due to a shortened right leg.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).

2.  The criteria for service connection for a right ankle 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).

3.  The criteria for service connection for a lower back 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).

4.  The criteria for service connection for a left ankle 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service 
connection for a right knee disorder, a right ankle disorder, 
a lower back disorder, and a left ankle disorder, as each of 
these disorders was manifested during service.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Before 
considered the merits of the appeal, the Board must consider 
whether VA's duties to notify and assist the Veteran have 
been met.

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

In this case, the Veteran was advised of VA's duties to him 
under the VCAA by a letter issued in February 2005.  This 
letter included notice of all required elements except 
discussion of the law governing determination of the degree 
of disability and the effective date of a grant of service 
connection.  The February 2005 notice was provided prior to 
the initial rating decision of September 2005 which denied 
the service connection claims at issue.  The Veteran was 
advised of the final two elements of required notice in a 
June 2006 letter.  See Dingess, supra.  

VCAA notice errors, including timing errors, are presumed 
prejudicial unless VA shows that the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, the 
Veteran's arguments and statements following June 2006 notice 
demonstrate personal knowledge of the criteria for service 
connection, a disability rating, and an effective date.  In 
particular, the Veteran testified before the Board in 
November 2008, raising arguments as to each of the elements 
which must be discussed in the notice to the Veteran.  
Additionally, the Board notes that a January 2007 statement 
of the case (SOC) and a July 2008 supplemental statement of 
the case (SSOC) were issued after notice in compliance with 
Dingess was issued.  The readjudications following the proper 
notice disclose that the Veteran was not harmed by the 
denials of service connection where the Veteran had not yet 
been advised of the criteria for establishing the level and 
effective date of a disability.  

The record establishes that the Veteran has had a full and 
fair opportunity to participate in the adjudication of the 
claims addressed in this decision.  The Board concludes that 
these appeals may be adjudicated without a remand for further 
notification.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Unfortunately, the Veteran's service treatment records cannot 
be located in this case.  The RO notified the Veteran of this 
circumstance, after the RO certified, by a memorandum dated 
in June 2005, that the Veteran's service treatment records 
were unavailable, and that a further effort to locate those 
records would be futile.  The Veteran has provided copies of 
service personnel records and awards that he had in his 
possession.

The Veteran has not identified any available post-service 
clinical records except VA treatment records.  Lengthy VA 
records have been obtained.  The Veteran has been provided VA 
examinations, and VA opinion as to the etiology of the 
Veteran's current disabilities has been obtained.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307, 
and the Veteran presently has the same condition.  There is a 
presumption applicable for service connection for arthritis, 
and the provisions regarding presumptions have been 
considered in this decision.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  The fact that an injury was 
incurred in service does not, alone, warrant an award of 
service connection, in the absence of evidence that the in-
service injury results in current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (noting that service 
connection may not be granted unless a current disability 
exists).

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).  
In each case, the Board must apply a two-step analysis, and 
first determine whether the claimed disorder is the type of 
injury or disease for which lay evidence is competent 
evidence.  If so, the Board must weigh that evidence against 
the other evidence of record, including evidence such as any 
in-service record documenting the injury or disease. 

Facts

The Veteran's service treatment records and service personnel 
records have not been located.  The Veteran has provided one 
page of personnel records, which shows that he was stationed 
at Fort Benning, Georgia, upon induction, and then was 
stationed at Fort Bragg, North Carolina, Company C, 2nd 
Battalion, Airborne, 325th Infantry.  The personnel record 
provided by the Veteran lists his military occupational 
specialty as ammunition bearer, then assistant gunner, then 
gunner.  The Veteran's DD Form 214, the only record of his 
service obtained from an official source, reflects that the 
Veteran earned a Parachute Badge, Expert Infantry Badge, and 
several other Expert badges for firearms and other weapons.  

The Veteran has testified that he completed approximately 30 
parachute jumps, and was being considered for jumpmaster 
school, but decided not to reenlist.  He has further stated 
that several parachute landings were difficult and resulted 
in ankle, knee, and back pain.  In particular, the Veteran 
has testified that his back was injured during a parachute 
landing in 1982 in the Mohave Desert during Joint Operation 
Gallant Eagle '82.  He testified that his right knee was 
particularly affected because he was taught to land on the 
right knee and roll.  He testified that his ankles were 
particularly affected by the long marches with heavy 
equipment in boots that did not fit well, causing his ankles 
to swell.  He contends that his service treatment records, if 
available, would show that he sought medical evaluation of 
his back, ankles, and knees on several occasions.

Post-service records reflect that less than one year after 
his April 1984 service discharge, the Veteran was hit by an 
automobile in 1985.  He sustained a fracture of the right 
femur.  The records disclose that reconstruction of the 
Veteran's right femur was required.  Three surgeries were 
performed.  The Veteran's right femur was shortened by one 
inch (1") compared to the left. 

Magnetic resonance imaging (MRI) conducted in 2005 disclosed 
numerous abnormalities of the Veteran's lumbar back, 
including broad disk bulges and central protrusions of the 
lumbar spine discs, among other findings.  January 2005 
radiologic examination of the right knee discloses that the 
Veteran had an old fracture of the distal femur, minimal 
osteoarthritic changes of the right knee, and an 
intramedullary rod in the right tibia.  A treating VA 
provider opined that the Veteran had chronic back pain and 
degenerative joint disease (DJD), right knee, due to 
posttraumatic arthritis from repetitive injury during 
service.  The provider noted that the Veteran had required 
repair of a femoral fracture following a motor vehicle 
accident.

June 2008 radiologic examination discloses post-surgical 
changes of the right ankle and DJD.  There are post-surgical 
changes in the right knee, and DJD.  The examiner who 
conducted June 2008 VA examination concluded that it was less 
than likely that that the Veteran's current DJD, right ankle, 
DJD, right knee, or multilevel DDD, spine, were related to 
the Veteran's service.  The examiner concluded that the 
Veteran sustained trauma to the back, right knee, and right 
ankle when he sustained a post-service fracture of the right 
femur.  The examiner also assigned a diagnosis of tendonitis, 
left ankle, due to gait abnormality.

Analysis

There are two medical opinions of record.  One opinion, 
rendered in 2005, is favorable to the Veteran's claim for 
service connection for right knee, right ankle, and low back 
disorders.  The other opinion, rendered in 2008, is 
unfavorable to each claim addressed in this decision.  The 
2008 opinion, the opinion unfavorable to the Veteran's claim, 
is more persuasive.  The examiner who provided the 2008 
opinion conducted extensive physical examination of the 
Veteran.  The examiner discussed the Veteran's history at 
length, including the information provided by the Veteran 
about his in-service injuries.  The examiner who conducted 
the 2008 VA examination provided a reasoned rationale for the 
opinion.  The examiner who conducted the 2008 opinion 
explained that, since the Veteran's femur was fractured in 
the post-service accident, the current low back, right knee, 
and right ankle disorders were the result of the force of 
that accident, even though no bones were fractured in the 
back, knee, or ankle.  The 2008 opinion also notes that there 
are post-surgical residuals in the right knee and right ankle 
of the three surgeries required to reconstruct the Veteran's 
right femur.  The 2008 opinion also notes that the only 
current left ankle disorder, tendonitis, is a direct result 
of the Veteran's current gait abnormality, which is due to 
the one-inch leg length discrepancy that resulted from the 
post-service right femur fracture.

In contrast, the 2005 opinion is cursory, and merely provides 
a conclusion, without rationale, that the Veteran's low back, 
knee, and ankle disorders were the result of repetitive 
injury in service.  This opinion is not as persuasive as the 
2008 opinion because there is less discussion of the 
Veteran's current disorders in relationship to his history.  
Moreover, the 2008 opinion provides more specific evaluation 
of the nature of the current disorders.

The Veteran contends that an August 2008 statement provided 
by VJB, MD, is evidence that his current back disorder did 
not result from the 1985 post-service motor vehicle accident.  
Dr. B. stated that he had treated the Veteran in 1985 for a 
fracture of the right femur, and stated that during that 
clinical encounter, he did not treat the Veteran for knee or 
back problems.  The Veteran testified that, since he was not 
treated for knee and back problems in 1985, his knee and back 
problems must have pre-existed that accident.  (Tr. 11).  

The Board does not agree with the Veteran's interpretation of 
Dr. B's statement.  If the Veteran had a low back disorder in 
1985, prior to the accident, then it would be expected that 
the disorder would, in fact, be noted during the 1985 
treatment.  The fact that no back disorder was treated in 
1985 is just as consistent with the 2008 opinion, that the 
Veteran's current low back disorder resulted from the trauma 
sustained in 1985 and became manifested after that accident, 
as it would be with the contention that no back disorder was 
treated in 1985 because the disorder had already been 
incurred.

The Veteran contends that it is unfair to deny service 
connection because the service treatment records which would 
show that he had chronic back, knee, and ankle pain in 
service cannot be located.  However, the Board accepts as 
credible the Veteran's contention that he had back pain, knee 
pain, and ankle pain in service.  The Veteran is competent to 
testify as to the types of pain he had in service.  

However, the fact that the Veteran had pain is service is not 
sufficient, in itself, to establish that the Veteran has a 
current disability which is the result of the same problems 
that caused the pain in service.  Instead, the most 
persuasive medical evidence of record establishes that the 
Veteran's current back, right knee, and right ankle disorders 
are the result of a post-service accident of sufficient 
severity to result in fracture of the Veteran's right femur, 
and requiring multiple surgeries, lengthy treatment, and 
numerous treatment modalities to restore functioning, even 
with a one-inch loss of right leg length.  The persuasive 
medical evidence also establishes that the Veteran's current 
left ankle disorder is due solely to the Veteran's abnormal 
gait resulting from the post-service right leg injury.



Certainly, if service treatment records are located, and the 
service clinical records establish that the Veteran sought 
treatment for a claimed disorder, those clinical records will 
be new and material evidence which will serve to reopen any 
claim denied in this decision.  However, it is not the 
absence of service treatment records which is the basis of 
the Board's denial.  Rather, it is the unfavorable evidence 
of post-service etiology of the current medical disorders 
which is the basis of the denial to granted service 
connection for a current low back, right knee, right ankle, 
or left ankle disorder.  

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  


ORDER

The appeal for service connection for a right knee disorder 
is denied.

The appeal for service connection for a right ankle disorder 
is denied.

The appeal for service connection for a left ankle disorder 
is denied.

The appeal for service connection for a lower back disorder 
is denied.


REMAND

In his November 2008 hearing before the Board, the Veteran 
testified that the psychiatric disorder for which he seeks 
service connection is more accurately identified as 
posttraumatic stress disorder (PTSD), although a diagnosis of 
depression and major depression has been assigned.  The 
Veteran contends that, regardless of the assigned medical 
diagnosis, his psychiatric disorder had its origins in 
service when he witnessed the death of a paratrooper shortly 
after his own difficult parachute landing during a 1982 Rapid 
Deployment Joint Task Force operation, GALLANT EAGLE.  The 
Veteran contends that nightmares, depression, and other 
symptoms began shortly after he witnessed that paratrooper's 
death.  

As the Veteran did not engage in combat, the alleged 
stressors must be verified by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Because no attempt 
to verify stressors through the United States Army & Joint 
Services Records Research Center (JSRRC) has yet been made, 
an attempt to verify the listed stressors through JSRRC is 
required.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain unit records from the 
U.S. Army and Joint Services Records Research 
Center (JSRRC) (formerly USASCURR) pertaining 
to the Veteran's contention that he 
participated as a paratrooper who was dropped 
in the Mojave Desert as part of a 1982 Rapid 
Deployment Joint Task Force operation, '82 
GALLANT EAGLE.  (Note that GALLANT KNIGHT '82 
was a different Rapid Deployment Joint Task 
Force exercise), and that he had just 
completed his jump when he observed the 
landing of a paratrooper who died in that 
exercise.  

With the request to JSRRC, provide a copy of 
the one-page personnel records submitted by 
the Veteran, a summary of the Veteran's 
claimed stressor, and a complete copy of the 
Veteran's description of his stressors during 
'82 GALLANT EAGLE.    



JSRRC should search for records which would 
show whether that unit was transported to Fort 
Irwin, California, in March 1982 prior to '82 
GALLANT EAGLE, accident reports and records 
documenting the '82 GALLANT EAGLE casualties, 
including reports under Army Aviation Accident 
Prevention regulations (AR 385-95, as in 
effect in 1982), after-action reports, lessons 
learned, and similar records.  

Records of the U.S. Rapid Deployment Joint 
Task Force should be sought, or records for 
the Veteran's service department, which would 
show the list of all units selected to 
participated in parachute drops in the Mojave 
Desert as part of '82 GALLANT EAGLE, the list 
of units or individuals dropped into the drop 
zones in which casualties occurred, any 
listing of the units which experienced 
causalities during the exercise, or other 
similar documents to which JSRRC would have 
access, such as training documents.  See, 
e.g., "TRADOC Follow-Up Report to 
Observations Noted during JRX GALLANT KNIGHT 
'82 and JRX GALLANT EAGLE '82," Army Combined 
Arms Combat Developments Activity, Fort 
Leavenworth, Kansas.  

JSRRC should determine whether the Veteran was 
selected to participate as a paratrooper in 
'82 GALLANT EAGLE, and whether a individual 
who was killed in that exercise was in the 
Veteran's unit or was dropped in the same drop 
zone shortly after the Veteran's jump in that 
zone.

2.  Then, after response is received from the 
JSRRC, the stressor information and other 
information obtained on Remand must be 
reviewed.  If any stressor is verified, a 
summary of the verified stressor(s) must be 
prepared.  The Veteran must be afforded VA 
psychiatric examination.  In the written 
examination report, the examiner should 
discuss review of the claims file, private 
clinical records, VA clinical records, and the 
verified stressors, as specified by the RO.  
The examiner should assign a diagnosis for 
each psychiatric disorder present.  If a 
diagnosis of PTSD is not assigned, the 
examiners should specify which criteria in 
DSM-IV for PTSD are not met.

The examiner should answer the following 
question: Is it at least as likely as not (a 
50 percent likelihood, or greater) or it is 
less than likely (a likelihood below 50 
percent) that the Veteran acquired a 
psychiatric disorder, to include major 
depression or PTSD, in service or as a result 
of service?

The examiner should explain the rationale for 
the opinion expressed.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  

3.  Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of the 
development ordered above, and readjudicate 
the claim.  If the benefit sought remains 
denied, an appropriate supplemental statement 
of the case should be furnished to the Veteran 
and his representative, and they should have 
the opportunity to respond. 

The case should then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


